Exhibit 10.2


CHANGE OF CONTROL AGREEMENT BY AND BETWEEN
JULIE H. EDWARDS AND SOUTHERN UNION COMPANY




This Change of Control Agreement (this "Agreement") is made and entered into
effective July 5, 2005 (the “Effective Date”), among JULIE H. EDWARDS (the
"Employee"), an individual residing at 3826 Coleridge, Houston, Texas 77005, and
SOUTHERN UNION COMPANY (the "Company"), a corporation organized under the laws
of the state of Delaware.


WHEREAS, the Employee is currently employed by the Company as Senior Vice
President and Chief Financial Officer;


WHEREAS, the Company desires to enter into this Agreement with the Employee to
provide an additional incentive for the Employee to remain employed with the
Company during any period in which the Company may consider and/or may enter
into a transaction resulting in the sale or other disposition of the Company;


WHEREAS, the Employee desires to enter into this Agreement to obtain financial
protection in the event that a Change of Control of the Company, as defined
below, results in termination of the Employee's employment; and


WHEREAS, the Company will provide the benefits set forth herein to the Employee
upon a Triggering Event, as defined below, following a Change of Control of the
Company under the terms and conditions set forth in this Agreement.


NOW THEREFORE, in consideration thereof and of the mutual covenants contained
herein, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:


1. Consequences of Change of Control.


A. "Change of Control" shall mean the closing of a transaction pursuant to which
all or substantially all of the assets or stock of the Company are sold or
otherwise transferred to an Independent Third Party. "Independent Third Party"
means any entity, other than the Company or any affiliate of the Company.


B. In the event of a Change of Control during the Term (as hereinafter defined),
the Employee shall be entitled to a cash payment equal to the product of (x)
$41,666.67 and (y) the number of months remaining in the Term at the time of a
Triggering Event (the "Amount"), payable as described below in Section 1(D),
upon the occurrence of any of the following three (3) events (each a "Triggering
Event"):


i.
The Employee is not offered a position effective upon and after the Change of
Control; or



ii.
The Employee is offered, and declines, a position effective upon and after the
Change of Control with responsibilities and compensation that are not
substantially equivalent to those held by the Employee before the Change of
Control; or



iii.
Within twelve (12) months of the Change of Control, (a) the Employee is
involuntarily terminated without Cause (as hereinafter defined), (b) the
Employee is transferred to a position with responsibilities and compensation
that are not substantially equivalent to those held by the Employee before the
Change of Control, and the Employee voluntarily terminates her employment within
thirty (30) days following such transfer, or (c) the Employee is relocated to a
place of employment that is greater than fifty (50) miles from the location of
her current place of employment, and the Employee voluntarily terminates her
employment within thirty (30) days following notice of such relocation;



provided, however, under no circumstances shall the Employee's death or
disability constitute a Triggering Event for purposes of this Agreement. For
purposes of this Agreement, “disability” shall mean a medical condition that
qualifies the Employee for benefits under the then existing short- or long-term
disability plans or policies of the Company. For purposes of this Agreement,
compensation will be deemed to be substantially equivalent if, following the
Change of Control, the Employee is eligible to receive total direct compensation
(including base salary, bonus opportunity and incentive compensation (both short
and long-term)), that is at least ninety percent (90%) of the value of the total
direct compensation that the Employee was eligible to receive from the Company
immediately prior to the Change of Control. Whether the Employee's
responsibilities are substantially equivalent will be determined in good faith
by the Company's Board of Directors.


C. Upon a Triggering Event, payment of any Amount shall offset any severance,
separation or termination payments otherwise due from the Company or any of its
affiliates under any other contract, plan, policy, arrangement or severance
plan, but shall not be in lieu of any other benefits to which the Employee is
entit1ed under the terms of the Company's compensation and/or benefit plans that
do not provide for duplicative payments and benefits. Any payments provided for
hereunder shall be paid net of any applicable withholding required under
federal, state or local law.


D. Upon a Triggering Event, fifty percent (50%) of the Amount shall be divided
into three (3) equal payments, which shall be paid in three consecutive monthly
payments commencing on the last day of the month in which the Triggering Event
occurs, and the remaining fifty percent (50%) of the Amount shall be paid in a
single lump-sum payment at the end of such three-month period, provided that the
Employee executes and does not revoke a waiver and release of claims as
described below.


E. In the event the Employee accepts any offer of employment with the Company,
its affiliates or an Independent Third Party acquirer of all or substantially
all of the assets or stock of the Company (an "Acquirer"), even if the position
does not have substantially equivalent responsibilities and compensation, the
Employee shall not be eligible for any severance, separation or similar
termination payments whether pursuant to Section 1(B)(ii) of this Agreement or
any other contract, plan, policy, arrangement or severance plan of the Company
or its affiliates.


F. If, during the Term (as hereinafter defined), the Employee's employment with
the Company is terminated due to a voluntary separation or termination for
Cause, such separation shall not be deemed to be due to a Change of Control and
shall not entitle the Employee to payment of the Amount as described in Section
1(D) above. If, during the Term, the Employee's employment with the Company is
involuntarily terminated without Cause prior to a Change in Control, but in
connection with, or in contemplation of, a Change of Control, such termination
shall be deemed to be due to a Change of Control and shall entitle the Employee
to payment of the Amount as described in Section 1(D) above, and the Employee
shall not be entitled to such severance, separation or similar termination
payments, if any, under such other contract, plan, policy, arrangement or
severance plan of the Company or its affiliates applicable to the Employee.


G. In the event that the Employee is paid all or any portion of the Amount in
accordance with the terms of this Agreement and subsequently accepts a position
with an Acquirer, or an affiliate of an Acquirer, on or before the first
anniversary of the Triggering Event that entitled the Employee to payment of the
Amount, the Employee will be required to repay all payments made pursuant to
this Agreement within thirty (30) days of the Employee's hire date with the
Acquirer.


H. "Cause" means a good faith determination by the Company or an Acquirer of the
Employee's: (i) gross negligence, willful misconduct, or neglect in the
performance of her duties and services as an employee; (ii) conviction of a
felony or other crime involving moral turpitude; (iii) breach of any provision
of this Agreement; (iv) violation of any material policy of the Company or an
Acquirer, their affiliates or their successors; (v) violation of any federal,
state, or local law or regulation in the performance of her employment duties;
or (vi) continued failure to satisfactorily perform her employment duties
following thirty (30) days notice by the Company, an Acquirer or their
respective affiliates or successors.


I. Waiver and Release of Claims. Prior to, and as a condition of, the receipt of
any Amount under this Agreement, the Employee shall be required to, and
acknowledges that she shall, execute a waiver and release of all rights and
claims against the Company and its affiliates, parent corporations,
predecessors, successors and assigns, officers, directors and other employees,
provided by the Company and substantial1y in the form annexed hereto as Exhibit
"A".


J. Upon a Triggering Event, in the event that the Employee elects to receive
continuation coverage in the Company’s medical and dental plans pursuant to the
provisions of the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”), the Company agrees to reimburse the Employee for the cost of
such continuation coverage for a period equal to the remainder of the Term
(i.e., through June 30, 2007). In the event that the Employee obtains medical
and dental coverage from another employer during this period, the Employee
agrees to report any such coverage to the Company and the Company’s
reimbursement obligation shall cease. Following June 30, 2007, any further
continuation of coverage pursuant to COBRA shall be at the Employee’s own
expense. Except as set forth herein, continuation coverage shall in all respects
be subject to the requirements, conditions and limitations of COBRA and of the
medical and dental plans of the Company, which may be amended from time to time.


2. Term of Agreement.


This Agreement shall commence as of the Effective Date and shall continue for a
period of two (2) years unless earlier terminated in accordance with the terms
hereof (the "Term"). Notwithstanding the immediately preceding sentence, upon
any Change of Control during the Term, this Agreement will remain effective for
a period of one (1) year following the Change of Control. The Employee's
repayment obligations in Section 1(G) shall survive the termination of this
Agreement.


3. Miscellaneous.


A. Assignment or Anticipation of Amount. Neither the Employee, nor any person
claiming any right under this Agreement by or on behalf of the Employee, shall
have the power to anticipate, encumber or dispose of any right, title, interest
or benefit hereunder in any manner or any time, until the same shall have been
actually distributed free and clear of the terms of this Agreement.


B. No Right to Continued Employment. Nothing in this Agreement shall confer on
the Employee any right to continued employment or affect in any way the right of
the Company to terminate the Employee's employment at any time with or without
cause or notice.


C. Effect on Other Compensation. The payments under this Agreement are neither
intended nor should be construed as being additions to base salary or included
in calculations of benefits, salary increases, other bonus payments or
severance.
. 
D. Governing Law; Venue. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, notwithstanding any conflict
of law principles, and without regard to the place of execution or performance
of employment duties, or residence of the parties. The validity, interpretation,
construction and performance of this Agreement shall be governed by the laws of
the State of New York. The Employee and Company agree to submit to the
nonexclusive jurisdiction of the state and/or federal courts located in New York
City for the resolution of any dispute which may arise hereunder.


E. Entire Agreement. This Agreement constitutes the entire agreement of the
parties with regard to the specific subject matter hereof and contains all of
the covenants, promises, representations, warranties and agreements between the
parties with respect to such subject matter. Each party to this Agreement
acknowledges that (x) no representation, inducement, promise or agreement, oral
or written, has been made by either party with respect to such subject matter,
that is not embodied herein, and (y) no agreement, statement or promise relating
to the subject matter hereof that is not contained in this Agreement shall be
valid or binding. Any modification of this Agreement will be effective only if
it is in writing and signed by each party whose rights hereunder are affected
thereby.


F. Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the parties and their respective heirs, executors and
administrators or successors and permitted assigns, as the case may be.


G. Notice. For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, (x) as to the
Company, addressed to the Chief Operating Officer and the General Counsel of the
Company at the Company's headquarters, and (y) as to the Employee, to the
address set forth in the Company's employment records for the Employee.


H. Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.


I. Amendment; Modification. No provision of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing and signed by the parties hereto. No waiver by either party hereto at
any time of any breach by the other party hereto of, or compliance with, any
conditions or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time.


J. Counterparts. This Agreement may be executed in several counterparts, each of
which shall be deemed to be an original but all of which together will
constitute one and the same instrument.



8


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused the Agreement to be executed
and effective on the day and year first above written.




SOUTHERN UNION COMPANY




By: /s/Thomas F. Karam
Thomas F. Karam
President and
Chief Operating Officer


Dated: July 1, 2005


JULIE H. EDWARDS




/s/Julie H. Edwards


Dated: July 1, 2005



8


--------------------------------------------------------------------------------



EXHIBIT A
 
GENERAL RELEASE
 
As a condition to receiving any portion of the Amount under and as defined in
that certain Change of Control Agreement dated as of July 5, 2005 (the
“Agreement”) by and between the Company and Julie H. Edwards (the “Employee”),
I, Julie H. Edwards, knowingly and voluntarily remise, release and forever
discharge the Company and its subsidiaries and affiliates, together with all of
their respective current and former officers, directors, agents, representatives
and employees, and each of their predecessors, successors and assigns
(collectively, the "Releasees"), from any and all debts, demands, actions,
causes of actions, accounts, covenants, contracts, agreements, claims, damages,
omissions, promises, and any and all claims and liabilities whatsoever, of every
name and nature, known or unknown, suspected or unsuspected, both in law and
equity ("Claims"), which I ever had, now have, or may hereafter claim to have
against the Releasees by reason of any matter, cause or thing whatsoever arising
from the beginning of time to the time I sign this General Release.
 
This General Release shall apply to any Claim of any type, including, without
limitation, any and all Claims of any type that I may have arising under the
common law, under Title VII of the Civil Rights Act of 1964, the Civil Rights
Act of 1991, the Age Discrimination in Employment Act of 1967, the Older Workers
Benefit Protection Act, the Americans With Disabilities Act of 1990, the
Rehabilitation Act of 1973, the Family and Medical Leave Act of 1993, the Worker
Adjustment Retraining and Notification Act, the Employee Retirement Income
Security Act of 1974, the Sarbanes-Oxley Act of 2002, the Texas Labor Code, the
Texas Commission on Human Rights Act, the New York State and New York City Human
Rights Laws, the Pennsylvania Human Relations Act, each as amended, and any
other federal, state or local statutes, regulations, ordinances or common law,
or under any plan, program, policy, agreement, contract, understanding or
promise, written or oral, formal or informal, between any of the Releasees and
me, and shall further apply, without limitation, to any and all Claims in
connection with, related to or arising out of my employment, or the termination
of my employment, with the Company, and all Claims for alleged tortious,
defamatory or fraudulent conduct; provided, however, that nothing contained in
this General Release shall (i) except as otherwise expressly set forth in the
Agreement, impair any vested benefits I may have, as of the date hereof, under
any “employee benefit plans” as defined in Section 3(3) of the Employee
Retirement Income Security Act of 1974 (as amended), maintained by the Company
in the course of my employment; or (ii) be construed to prohibit me from
bringing appropriate proceedings to enforce the Agreement. By signing this
General Release, I represent that I will not be entitled to any personal
recovery in any action or proceeding that may be commenced on my behalf arising
out of the matters released hereby.
 
I have been advised that I have the right to consult with an attorney of my
choosing prior to signing this General Release and that I have been given the
opportunity to review this General Release with an attorney and have availed
myself of such right. I also understand and agree that the Company is under no
obligation to offer me the payment described herein and that I am under no
obligation to consent to this General Release. I understand the terms of this
General Release and have signed this General Release freely and voluntarily.
I understand that I have twenty-one (21) calendar days to consider the terms of
this General Release, although I may sign it sooner if I wish. Furthermore, once
I have signed this General Release, I shall have seven (7) calendar days from
the date that I sign to revoke my consent by delivering timely written notice of
revocation to the Company. In the event I revoke my consent, I shall not be
entitled to receive the payment described herein. After such seven (7) day
period expires, this General Release becomes final.
 


 
__________________________________
Julie H. Edwards
Sworn to before me this
_________ day of __________________, 200__


__________________________________
Notary Public


 








